Name: Commission Regulation (EEC) No 2077/81 of 22 July 1981 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 3335/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 81 Official Journal of the European Communities No L 203/21 COMMISSION REGULATION (EEC) No 2077/81 of 22 July 1981 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 3335/80 Commission Regulation (EEC) No 3335/80 (5 ) should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regufttion (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coeffi ­ cients expressing the relative size of the pig popula ­ tion of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as amended by Directive 79/920/EEC (4) ; Whereas, in view of the results of the census of December 1980 , the weighting coefficients fixed by The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 3335/80 is hereby repealed . Article 3 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1981 . For the Commission The President Gaston THORN (!) OJ No L 282, 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 307, 18 . 11 . 1980, p . 5 . (J ) OJ No L 223 , 16 . 8 . 1976, p . 4 . (4 ) OJ No L 281 , 10 . 11 . 1979 , p . 41 . (*) OJ No L 349 , 23 . 12. 1980 , p . 28 . No L 203/22 Official Journal of the European Communities 23 . 7 . 81 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 6-5 Denmark 12-6 Germany 29-3 France 13-7 Greece 1-4 Ireland 1-4 Italy 11-6 Luxembourg 0-1 Netherlands 13-3 United Kingdom 10-1